C3 Capital, Limited
 
And
 
Gao Zhigang
 
In matter of
 
Xinjiang Ehe Mining and Metallurgy Co., Ltd.
 
Enter Into
 
Equity Interest Transfer Contract
 
 
August, 2008
 

--------------------------------------------------------------------------------



Contents



Chapter I
Definitions of the Contract
4
      Chapter II
Object Equity Interest
6
      Chapter III
Price of Equity Interest Transfer
6
      Chapter IV
Capital Increase
7
   
 
Chapter V
Approval and Checking
8
      Chapter VI
Assumption of Debts of Object Company
10
      Chapter VII
Employees
11
      Chapter VIII
Rights, Obligations and Guarantees of Party B
11
      Chapter IX
Rights, Obligations and Guarantees of Party A
13
      Chapter X
Performance, Wind-up and Termination
14
      Chapter XI
Representations and Statements of Party B
15
      Chapter XII
Representations and Statements of Party A
17
      Chapter XIII
Confidentiality
17
      Chapter XIV
Liability for Breach of Contract
18
      Chapter XV
Force Majeure
20
      Chapter XVI
Disputes Settlement
20
      Chapter XVII
Applicable Law
21
      Chapter XIX
Miscellaneous
21

 
2

--------------------------------------------------------------------------------




Equity Interest Transfer Contract


 
The equity interest transfer contract (hereinafter referred to as “Contract”) is
made and entered by and among:
 
Party A: C3 Capital Limted, a company registered and established under the BVI
Business Companies Companies Act 2004 and incorporated on October 25th 2007, its
registration number is 1439706.


Party B: Gao Zhigang, the citizen of People’s Republic of China, ID No.
130721197009125215; his domicile is Renmin Street No. 138, Nanguan District,
Changchun Province.
 
WHEREAS:
 

1.
Xinjiang Ehe Mining and Metallurgy Co., Ltd (the “Object Company”) was
established on August 7th, 2007. It plans to construct the project of 40,000
tons green silicon carbide (the “Carborundum Project”) in Aletai Area of
Xinjiang Uygur Autonomous Region. The procedures of project proposal,
environmental protection, land use, resources use, planning, etc is being
conducted, and construction has not yet been started.




2.
The registered capital for the Object Company is RMB 1 million. The shareholder
is Party B and Changchun Masite Industry Co., Ltd (the “Changchun Maisite
Company”), and Party B holds 90% of the equity interest.




3.
Party B plans to transfer to Party A all its holding shares of the Object
Company (“the Object Equity Interest”). Party A intends to accept the equity
interest. After Party A completes the transfer of equity interest, the Object
Company will become Chinese-foreign joint venture.

 
 
3

--------------------------------------------------------------------------------

 
 
According to the principle of equality and mutual benefit and through friendly
consultation, Party A and Party B agree on the following terms and conditions in
accordance with, the Contract Law of the People’s Republic of China, and other
applicable Chinese laws and regulations. The parties will abide by and fulfill
the Contract in good faith.
 
Chapter I Definitions of the Contract


Article 1  Definition
 
The terms hereinafter used in the Contract shall have the meanings set forth as
follows:
 

1.1
“Industrial and commercial administration” (AIC) means the industrial and
commercial administration of People’s Republic of China which performs the job
of business registration and issues business license.

 

1.2
“Department of Commerce” means Ministry of Commerce of People’s Republic of
China, or so far as the examination and approval is concerned, the local
department of commerce with competent power of examination and approval.

 

1.3
“Development and Reform Department” means national Development and Reform
Committee and local Development and Reform Committee of different levels.

 

1.4
“Foreign Exchange Administration” means the State Administration of Foreign
Exchange and local foreign exchange administrations at all levels.

 

1.5
“Examination and Approval Authority” means the relevant Chinese governmental
departments having authority defined by relevant Chinese laws, regulations,
regulatory rules and policies to examine and approve the Contract, the equity
interest transfer and the capital increase, including but not limited to
Ministry of Commerce (MOC), National Development and Reform Commission (NDRC),
State Administration of Foreign Exchange (SAFE), Industrial and Commercial
Administration (AIC), etc.

 
 
4

--------------------------------------------------------------------------------

 
 

1.6
“Capital Increase” means, after Party A accepts the equity interests of the
Object Company from Party B, Party A puts additional registration capital into
the Object company.

 

1.7
“Closing date” means the date on which the Object Equity Interest Transfer has
performed the formality of alteration registration with the industrial and
commercial administration, subject to the date on which the industrial and
commercial administration has performed examination and approval procedure and
issued new business license to the Object Company.

 

1.8
“New Business License” means the new business license issued by the industrial
and commercial administration to the Object Company after completion of the
Equity Interest Transfer.

 

1.9
“Disclosed Information” means the related materials, explanation, statement and
other information disclosed or made by Party B to Party A or its designated
intermediaries during Party A’s due diligence investigation of the object
company, the Carborundum project and the object equity interest; or the
information disclosed by the Party B to Party A in relation to the object
company, the Carborundum project and the object equity interest.

 

1.10
“Employees” mean all personnel who work in the Object Company and have
employment relations with or de facto employment relations with the Object
Company by the date the contract is executed.

 

1.11
“Encumbrance” shall mean any mortgage, pledge, other security interest,
assignment, lien, charge, option, trust interest, pre-emptive right, lease and
any other restrictions or conditions.

 

1.12
“Force Majeure” means the special events such as earthquake, typhoon, flood
disaster, fire disaster, war, political disturbance, etc., or the events defined
by Chinese laws and regulations as Force Majeure.

 
 
5

--------------------------------------------------------------------------------

 
 

1.13
“PRC” or “China” means the People’s Republic of China, and insofar as the
Contract is concerned, shall exclude Hong Kong, Taiwan and Macau.

 

1.14
“Tax” means the state or local taxes defined by Chinese laws and regulations,
including relevant interest, fine or any other burden imposed by any government
authorities in relation to such taxes.

 
Chapter II Object Equity Interest



Article 2
According to the provision of this Contract, Party B shall sell to Party A their
respective equity interests of the Object Company (the Object Equity Interest)
and all the related rights and interests in a way free of any encumbrance. Party
A shall pay the equity interest transfer price.

 

Article 3
Party B guarantees that other shareholders of the Object Company agrees to waive
their preemption right on the Object Equity Interest.

 

Article 4
After the transfer of the equity interest is completed as per the Contract,
Party A will hold 90% equity interest of the Object Company.



Chapter III Price of Equity Interest Transfer
 

Article 5
The price of the equity interest transfer will be based on the evaluation of the
object equity interest by the assets evaluation agency. The two parties confirm
that the price of the equity interest transfer is US dollars of equal value of
RMB 0.9 Million Yuan (“equity interest transfer price”).

 

Article 6
Party A shall fulfill the payment obligation of equity interest price by the
closing date. If Party A makes the payment through foreign exchange, the
procedures legally required for payment shall be performed.

 
 
6

--------------------------------------------------------------------------------

 
 

Article 7
Each payment of the equity interest transfer shall be conditioned on the
satisfaction of the following:

 

7.1
The equity interest transfer have been examined and approved by all examination
and approval authorities. Party A and Party B have duly opened accounts used to
pay and receive the price of the equity interest.

 

7.2
Party A has completed the Due Diligence investigation. All the issues which have
been pointed out by Party A have been solved in a way accepted by Party A.

 

7.3
The representations and statements made by Party B in the Contract are true and
correct.

 

Article 8
The Contractual parties shall bear their respective payable taxes arising from
the revenue or activity under the Contract according to the relevant laws,
administrative regulations, rules and normative documents.

 

Article 9
Party B shall issue formal and valid receipt and invoice to Party A immediately
after receiving each equity interest transfer payment from Party A. Within 5
(five) days after receiving the equity interest transfer payment, Party B shall
go to the local foreign exchange administration and conduct the registration for
receiving foreign exchange from foreign investor for the Equity Interest
Transfer, it shall procure a corresponding certificate which is to be provided
to Party A.

 
Chapter IV Capital Increase
 

Article 10
Capital Increase Arrangement

 
After the transfer of the Object Equity Interest, Party A shall increase the
capital investment of the Object Company. The amount of capital increased by
Party A shall be fixed by Party A, Party B and their shareholders according to
the construction process of the Carborundum project and fund demand
 
 
7

--------------------------------------------------------------------------------

 
 

Article 11
The precondition for payment of increased capital

 

11.1  
The Equity Interest Transfer has been approved by the examination and approval
authorities and the Object Company has obtained Approval Certificate for Foreign
Invested Enterprise.

 

11.2  
The statements and guarantees made by Party B in this contract are all authentic
and correct.

 

11.3  
The investment scale, construction process, operation plan etc have been
accepted by Party A.

 

11.4  
Party A has acquired the position as shareholder of the Object Company and has
enjoyed the shareholder’s rights according to its holding of 90% shares. The
approval and handover of the Object Company has been completed successfully.

 

11.5  
The approval procedures including the project approval, environmental
protection, land use, resources utilization, safety manufacture and planning
required for the construction and operation of the Carborundum Project have been
performed and the project construction can be started legally.

 

11.6  
The loan of RMB 0.9 Million Yuan which Party B borrowed from the Object Company
on April 16th 2008 has been fully paid off by Party B to the Object Company. In
addition, the payment has been approved by Party A.

 

Article 12
The increased capital shall be for the purpose of Carborundum Project
construction.

 
Chapter V Approval and Checking 
 

Article 13
After the execution of this Contract, Party A and Party B shall confirm the date
for application to authorities for examination and approval. If this equity
interest transfer needs to be examined and verified by authorities of
development and reform, environmental protection, land etc, this Contract shall
be submitted to all these authorities for approval.

 
 
8

--------------------------------------------------------------------------------

 
 

Article 14
Upon the approval of the equity interest transfer by the examination and
approval authorities, Party A and Party B shall cooperate and immediately
perform procedures relating to the industrial and commercial alteration
registration for the object equity interest transfer.

 

Article 15
Checking

 

15.1
Party B promises that, after the execution of this Contract, all assets or any
documents (including electronic data and written materials) of the Object
Company shall be kept in full and safe condition and the checking procedure
shall be conducted.

 

15.2
Upon the approval of the equity interest transfer by the examination and
approval authorities, Party A and Party B shall form a check team and work
together to do the checking work relating to the Object Company.

 

15.3
The object of checking includes but not limited to:

 

(1)
All the official seals, financial seals and contract seals, etc of the Object
Company;

 

(2)
All certificates and licenses of the Object Company;

 

(3)
The assets of the Object Company;

 

(4)
The financial books and the accounting records of the Object Company;

 

(5)
All documents on the archives of the Carborundum Project (including but not
limited to the project application, feasibility study report, preliminary design
report, engineering drawings, equipment drawings, all competent authorities’
replies, permits, record-keeping or acceptance documents relating to the
Carborundum Project);

 

(6)
All contracts for which the Object Company is one party (including but not
limited to Engineering Construction Contract, Equipment Purchase Contract and
Installation Contract, Electricity Provision contract, Raw Materials Purchase
Contract, Product Sales Contract and Loan Contracts) ;

 
 
9

--------------------------------------------------------------------------------

 
 

(7)
Other checking items reasonably required by Party A.

 

15.4
The checking work shall be completed within seven days upon the approval of the
equity interest transfer by the examination and approval authorities.The
completion of the checking and handover work shall be confirmed by signatures
of0 both parties’ representatives.

 

15.5
After the completion of the handover, the parties shall draw up detailed list of
the handover items which shall be confirmed by representatives of both parties.

 
Chapter VI Assumption of Debts of Object Company



Article 16
Party B shall disclose to Party A all loans of the Object Company (including tax
payable and administration cost). Party B shall provide Party A with detailed
list of the foregoing debts (the list shall contain the amount of each debt, the
debtor, the fulfillment period, the guarantee condition and the names of the
documents related to the debts, etc.).

 

Article 17
It is the responsibility of Party B to pay off all debts owed by the Object
Company before the closing date. Party B shall perform the payment obligation
according to the deadline and the amount as agreed in the underlying documents
of the paid-off debts. The conduct of payment shall be legal and valid.

 

Article 18
The debts owed by the Object Company before the closing date and undisclosed by
Party B at the time of executing the Contract shall be borne by Party B. If
Party A or the Object Company detects that the undisclosed debts do exist, Party
A or the Object Company is entitled to ask Party B to immediately pay off or
dispose of the debts. 

 
 
10

--------------------------------------------------------------------------------

 
 

Article 19
In respect of the debts owed by the Object Company before the closing date and
agreed to be borne by Party B according to Article 17 and Article 18 of the
Contract, if Party B does not pay off the debts or Party B does not bear the
debts according to the Contract, thus causing a result that the related
creditors make claims against the Object Company, the Object Company or Party A
is entitled to seek compensation from Party B on the basis of this Contract. The
scope of compensation includes the debts itself and all costs and expenses
incurred by the Object Company or Party A in disposing of and settling the
debts, including but not limited to litigation cost, arbitration fee,
enforcement fee, attorney’s fee and traveling costs etc.

 
Chapter VII  Employees
 

Article 20
Within three days upon the approval ofthe equity interest transfer by the
examination and approval authorities, Party B shall provide Party A with
detailed list of employees and management staffs for the Object Company
(including gender, age, term of labor contracts, remuneration standard,
position, labor contracts series number and etc).

 

Article 21
If the Object Company suffers from loss resulting from being claimed by
employees for the disputes arising before the delivery date between the Object
Company and employees, Party A has the right to recover it from Party B.

 
Chapter VIII Rights, Obligations and Guarantees of Party B
 
In addition to the rights, obligations and guarantees of Party B as specified by
other clauses of the Contract, Party B shall enjoy rights, bear obligations and
provide guarantees as per the following provisions of this chapter:
 
 
11

--------------------------------------------------------------------------------

 
 

Article22
Except as otherwise provided by this Contract, upon execution of the Contract,
no act shall be performed which leads to or may lead to loss or damage of the
assets, rights and interests of the Object Company.

 

Article23
Upon execution of the Contract, Party B shall not pledge, transfer or put into
trusteeship its holding equity interest of the Object Company or do any other
act which may affect Party A’s procurement of the object equity interest

 

Article24
Upon execution of the Contract, Party B guarantees that: it will operate and
manage the Object Company in normal matter with duty of care of a kindhearted
administrator, including but not limited to: (1) not to change the documents for
establishing the Object Company; (2) not to change the financial policies of the
Object Company; (3) when disposing of the assets, the credits and debts and
other rights and obligations of the Object Company, Party B shall procure
advance approval from Party A.

 

Article25
Party B shall be responsible for performing the examination, approval and filing
procedures related to the equity interest transfer.

 

Article26
Party B shall timely complete the checking affairs specified in Chapter Five of
the Contract.

 

Article27
Party B shall be responsible for the electricity use issue under the
construction and operation of Carborundum Project. Party B shall make the Object
Company sign preferential electricity supply contracts with electricity supply
organization and the contracts shall be approved by Party B.

 

Article28
Party B shall be responsible for performing the approval procedures including
the project application, environmental protection, land owenership, resources
utilization, safety manufacture, planning, water intake permit, water and soil
conservation required for the construction and operation of the Carborundum
Project, so that the legal requirements for the project construction and
operation can be met.

 
 
12

--------------------------------------------------------------------------------

 
 

Article29
Party B shall make sure that the Object Company is able to obtain preferential
and high quality raw materials for the construction and operation of the
Carborundum Project.

 

Article30
Party B shall send timely written notice to Party A when Party B is in knowledge
of any situation which may lead to failure in fulfilling all or part of the
Contract.

 

Article31
Party B is entitled to receive the equity interest transfer price as per the
Contract.

 
Chapter IX Rights, Obligations and Guarantees of Party A
 
In addition to Party A’s rights, obligations and guarantees specified by other
clauses of the Contract, Party A shall enjoy rights, bear obligations and
provide guarantees in accordance with the following provisions:
 

Article 32
Party A shall assist Party B to perform all approval procedures in relation to
the equity interest transfer and promise to provide all necessary cooperation.

 

Article 33
Party A shall assist Party B to perform all industrial and commercial alteration
registration procedures in relation to the equity interest transfer and promise
to provide all necessary cooperation.

 

Article 34
Party A shall pay the equity interest transfer price to Party B as per the
Contract and shall increase the registration capital of the Object Company as
per the Contract.

 

Article 35
Party A shall give timely written notice to Party B when Party A is in knowledge
of any situation which may lead to failure in fulfilling all or any part of the
Contract.

 
 
13

--------------------------------------------------------------------------------

 
 
Chapter X Performance, Wind-up and Termination



Article36
The parties shall perform their contractual obligations fully and completely as
per the provisions of the Contract. 

 

Article37
Party B and Party A shall work well together, give mutual cooperation, prepare
all necessary application documents and complete all procedures relating to the
equity interest transfer under the Contract, including but not limited to
examination and approval, record filing, industrial and commercial registration.
The costs and expenses occurred therefrom shall be borne evenly among the
parties.

 

Article38
If there are any undisclosed facts or circumstances relating to the Object
Company before the Contract is executed, which have material and adverse impact
on the legal and normal operation of the Object Company after the closing date,
Party A is entitled to terminate the Contract.

 

Article39
If Party A does not pay the equity transfer price or does not increase the
capital according to this Contract, Party B has the right to terminate this
Contract.

 

Article40
If Party A terminates the Contract as per Article 38 and Article 39 of the
Contract, it shall give written termination notice to Party B and Party B shall
bear the breach of contract liability as per the Contract.

 

Article41
If the equity interest transfer fail to be approved by the examination and
approval authority and such failure is not caused by Party A or Party B, the
Contract shall be automatically terminated and no parties to the Contract shall
bear breach of contract liability.

 
 
14

--------------------------------------------------------------------------------

 
 
Chapter XI Representations and Statements of Party B


As the substantial basis for Party A to execute the Contract, Party B represent
and state that:
 

Article 42
Party B has full civil right capability and capacity for civil conduct to
execute and fulfil the Contract and Party B has procured due authorization to
execute and fulfill the Contract. Party B has been authorized to execute and
perform this Contract.

 

Article 43
The registered capital of the Object Company has been fully paid as per related
Chinese laws.

 

Article 44
Unless Chinese laws provide otherwise, the equity interest to be transferred by
Party B to Party A does not bear any encumbrance preventing the transfer to
Party A.

 

Article 45
The execution, delivery and fulfilment of the Contract by Party B, will not (1)
violate any articles of association of the Object Company; (2) cause the Object
Company, or Party B to violate any agreements, covenants, commitments or other
documents; (3) violate any laws, administrative regulations, rules, normative
documents, administrative replies or any judgments, awards, verdicts, orders or
decrees, where the violation will have material adverse impact on the business,
operation, assets or financial condition of the Object Company or Party B; or
(4) result in the creation of (or the obligation to create) any encumbrance or
restriction of any kind on any properties or equity interests of the Object
Company.

 

Article 46
Except the disclosed information, there is no other circumstance affecting the
legality and validity of the equity interest transfer and there is no
circumstance affecting the legal interest of the Object Company. The copies of
the materials provided by Party B or the Object Company to Party A or Party A
appointed professional agencies are consistent with the original copies and the
original copies are truly existent, legal and valid. There are no other credits,
debts, restrictive rights, potential disputes, defects or flaws of the assets
(including design and building defects or flaws) of the Object Company which are
undisclosed to Party A.

 
 
15

--------------------------------------------------------------------------------

 
 

Article 47
The Object Company has full ownership of the assets under its name. The assets
are free of any encumbrance, mortgage, pledge or liens.

 

Article 48
By the date the Contract is executed, the Object Company does not have any
pending litigation, arbitration, administrative penalty nor does the Object
Company have any fact or issue which may lead to a dispute.

 

Article 49
The Object Company is in compliance with requirements of all Chinese laws in
respect of environment protection, health and safety and does not have any
harmful act which will entitle a third party to file a claim against the Object
Company, demanding removal of the harm or obstacle or compensation for its loss.

 

Article 50
The Object Company has legally completed tax registration and has legally and
sufficiently fulfilled its tax payment obligations before the closing date. The
Object Company does not have any pending tax claim and is not threatened by any
auditing or investigation.

 

Article 51
The Object Company after the closing date does not have any outstanding
salaries, remuneration, housing accumulation fund, social insurance, employment
compensation, employment injury compensation, nor does the Object Company have
any labor disputes or potential issue which may lead to labor disputes.

 

Article 52
From the date the Contract is executed until the closing date, Party B will
operate and manage the Object Company in normal manner. The operation, business
and condition of the Object Company will not have any material and adverse
change compared with the condition before the Contract is executed.

 
 
16

--------------------------------------------------------------------------------

 
 
Chapter XII Representations and Statements of Party A
 
As the substantial basis for Party B to execute the Contract, Party A represent
and state that:
 

Article 53
Party A has full civil right capability and capacity for civil conduct to
execute and fulfil the Contract and has procured due authorization to execute
and fulfil the Contract.

 

Article 54
After the Contract comes into effect, the Contract is legally binding upon Party
A and is enforceable against Party A under relevant Chinese laws of bankruptcy,
liquidation, reorganization, moratorium and other laws relating to the
creditor’s rights and remedies.

 

Article 55
The execution and fulfilment of the Contract by Party A will not (1) cause Party
A to violate any agreement, covenant, commitment or other document; (2) violate
any laws, statutory laws, regulations, statutory rules or any judgments,
injunctions, orders or decrees where the violation will have materially adverse
impact on the business, operation, assets or financial condition of Party A.

 
Chapter XIII Confidentiality



Article 56
The party which receives the disclosed information as per the Contract, shall:

 

(1)
Keep the disclosed information confidential within five years upon execution of
the Contract;

 

(2)
Except that the above materials and information are disclosed to the employees
or consultants on need-to-know basis, any party to the Contract shall not
disclose to any third party the above materials and information.

 
 
17

--------------------------------------------------------------------------------

 
 

Article 57
the Provisions of Article 56 are not applicable to:

 

(1)
the information the receiving party has already known or the receiving party can
prove the materials and information may be known through other legal channels
before the disclosing party discloses the information to the receiving party,.

 

(2)
the materials and information obtained by the receiving party from any third
Party who is not subject to any confidentiality obligations.

 

(3)
the materials and information which is required to bedisclosed as per provision
of laws and regulations.

 
Chapter XIV Liability for Breach of Contract



Article 58
If Party A or Party B fails to obtain internal authorization to execute and
fulfill the Contract, or, the execution and fulfillment of the Contract
contradicts with or contravenes articles of association, government
authorization or approval, or due to some reason one party shall take blame for,
the Contract is invalidated, becomes impossible to be fulfilled or fully
fulfilled, such party shall be deemed to have breached the Contract. The
breaching party shall pay the abiding party 1% of the Equity Interest Transfer
Price as penalty.

 

Article 59
If the significant issues related to Party A but not disclosed by Party A before
this Contract is executed, fail the realization of this equity interest
transfer, or Party A does not perform the capital increase obligation, then
Party B is entitled to terminate this Contract. Party A shall return the equity
interest of the Object Company transferred according to this Contract and shall
also compensate Party B for the total losses resulted from the execution and
performance of this Contract.

 

Article 60
If Party B, before this Contract is executed, has not disclosed the facts which
may impact the legal existence of the Object Company and the Carborundum
Project, thus the legal existence of the Object Company or the Carborundum
Project is seriously impacted after the Equity Interest Transfer is completed,
Party A is entitled to terminate this Contract and Party B shall immediately
repay all payments received as per the Contract. Party B shall also compensate
Party A for the total losses resulted from the execution and performance of this
Contract.

 
 
18

--------------------------------------------------------------------------------

 
 

Article 61
If Party A does not perform any of its obligations under this Contract, and this
non-performance has a significant adverse impact on the construction of
Carborundum Project, in addition, Party A does not eliminate the adverse effect
or fulfill the compensation obligation, Party B has the right to terminate this
Contract. Then Party A shall compensate Party B for its losses resulting from
the execution and performance of this Contract.

 

Article 62
If Party B does not perform any of its obligations under this Contract, and this
non-performance has a significant adverse impact on the Object Company after
closing date, in addition, Party B does not eliminate the adverse effect or
fulfill the compensation obligation, Party A has the right to terminate this
Contract. Then Party B shall repay all payments received as per the Contract and
shall also compensate Party A for the total losses resulted from the execution
and performance of this Contract.

 

Article 63
During the period from the Contract execution date to the closing date, if Party
B commits any act which harms the assets, rights and interests of the Object
Company, it shall constitute a breach of the Contract. Party B shall be liable
to make compensation to Party A or the Object Company for any damages arising
from the breach of the Contract.

 

Article 64
If Party A does not make the payment of equity interest transfer price according
to the deadline as agreed, for each day delay, Party A shall pay 0.5‰ of the
delayed amount as late payment fee.

 

Article 65
If either Party A or Party B violates the obligations under the Contract or the
representations and statements are false, or the guarantee responsibilities are
not fulfilled, it shall constitute a breach of contract. If the penalty as
agreed is not sufficient to cover the financial losses suffered by the abiding
party in executing and fulfilling the Contract, the breaching party shall make
up the losses suffered by the abiding party.

 
 
19

--------------------------------------------------------------------------------

 
 
Chapter XV Force Majeure



Article 66
In case Force Majeure event occurs, the obligations of the affected party and
any time period binding on such affected party shall be suspended and extended
automatically during the period of the Force Majeure event. In such case, the
affected party shall not bear any liability for breach of the Contract as
provided in the Contract.

 

Article 67
The Party alleging the occurrence of a Force Majeure event shall inform the
other Party in writing within seven (7) days after the Force Majeure event, and
shall provide sufficient evidence issued by competent authority proving the
occurrence and the continuation of the Force Majeure event occurs. The party
alleging Force Majeure shall, to the best of its ability, eliminate the adverse
effect of the Force Majeure event on the fulfillment of the Contract.

 
Chapter XVI Disputes Settlement 
 

Article 68
If the Parties have disputes arising from the Contract and the dispute cannot be
resolved through friendly consultation, any Party may submit the dispute to
China International Economic and Trade Arbitration Commission (hereinafter
referred to as “CIETAC”) for arbitration in Beijing pursuant to the effective
CIETAC arbitration rules at the time of arbitration.

 
 
20

--------------------------------------------------------------------------------

 
 

Article 69
The arbitration award issued by CIETAC shall be final and binding on each party.

 
Chapter XVII Applicable Law



Article 70
The establishment, validity, interpretation and implementation of this Contract
shall be governed and bound by the laws and regulations of the PRC. In the event
the laws of the PRC do not have provision on a certain issue relating to this
Contract, a reference shall be made to the general international commercial
practice.

 
Chapter XIX Miscellaneous



Article 71
Amendment

 
Any amendment to the Contract is only effective upon the execution of written
document by both Parties. If the amendment is only effective upon approval by
relevant administrative departments according to Chinese laws, it shall be
approved by such competent administrative departments.
 

Article 72
Severability

 
The invalidity of any article in this Contract shall not affect the validity of
other articles in this Contract.
 

Article 73
Language

 
The Contract is written and executed in Chinese and English. If there is any
discrepancy between the Chinese and English version, Chinese version shall
prevail.
 

Article 74
The Contract has six copies in duplicate. Each party keeps two copies. The other
two copies shall be submitted for approval.

 

Article 75
The Contract shall be effective upon seals of both parties.

 

Article 76
Notification

 

76.1
Any notice sent by one party to the other party shall be via express mail
service. All notices shall be deemed to have been served on the fifth day after
the date (subject to the postal seal) when the notices are sent to the
correspondence address specified in the Contract. If the date of actual receipt
is earlier than the said date, the date of actual receipt shall be the date of
receipt.

 

76.2
All notices and correspondences shall be sent to the following addresses unless
the other party gives written notice to update such addresses.

 
 
21

--------------------------------------------------------------------------------

 

Party A’s correspondence address:
 
Phoneæ  
 
Faxæ
 
Addresseeæ


 
Party B’s correspondence address: Bai Sheng Graden, No. 36 Xin Hua South Road,
Urumqi City, Xinjiang; post code 830004.
 
Phone: 13999966895
 
Addressee: Gao Zhigang
 


 
Execution page follows
 
 
22

--------------------------------------------------------------------------------

 
 
[No text on this page, for signatures only]


 
Party A C3 Capital, Limited
 
Authorized representative:
 
Date:


 
Party B Gao Zhigang
 
Authorized representative:
 
Date:
 
 
23

--------------------------------------------------------------------------------

 